Filed 10/15/20


                        CERTIFIED FOR PUBLICATION

       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           FIRST APPELLATE DISTRICT

                                      DIVISION ONE


 LILIA GARCIA-BROWER,
           Plaintiff and Appellant,
                                               A156985
 v.
 PREMIER AUTOMOTIVE                            (Alameda County
 IMPORTS OF CA, LLC,                           Super. Ct. No. RG17872374)
           Defendant and Respondent.


       Labor Code section 432.7 prohibits an employer from asking a job
applicant to disclose any conviction that has been judicially dismissed and
bars an employer from using any record of a dismissed conviction as a factor
in the termination of employment.1 Tracey Molina was hired by respondent
Premier Automotive Imports of CA, LLC (Premier) in 2014. Exercising her
rights under the Labor Code, she did not disclose a dismissed 2010 conviction
for misdemeanor grand theft on her job application. She passed Premier’s
criminal background check and had been working for the company for four
weeks when the Department of Motor Vehicles (DMV) mistakenly reported
that Molina had an active criminal conviction.
       Rather than investigate the discrepancy between the criminal
background reports, Premier decided to terminate Molina for “falsification of


       1   All further undesignated statutory references are to the Labor Code.


                                           1
job application,” even after she explained to her superiors that her conviction
had been dismissed by court order. Although the DMV issued a corrected
notice three weeks later, Molina was not rehired by Premier.
      The Labor Commissioner determined that Molina had been unlawfully
discharged and ordered her reinstatement with back pay. Premier’s
administrative appeal of the decision was denied. When Premier did not
comply with the orders, the Commissioner filed the instant enforcement
action on Molina’s behalf.2 Following the Commissioner’s presentation of
evidence at trial, the trial court granted Premier’s motion for nonsuit, finding
an absence of any evidence that Premier was aware at the time it terminated
Molina that her conviction had been judicially dismissed. We conclude the
trial court erred in granting nonsuit and reverse the judgment below.
            FACTUAL AND PROCEDURAL BACKGROUND
A.    Complaint to Labor Commissioner
      Molina filed a retaliation complaint with the Labor Commissioner in
April 2014 after her termination of employment from Premier. In December
2016, the Commissioner found in Molina’s favor and ordered Premier to
reimburse Molina’s lost wages with interest, pay a civil penalty, and reinstate
Molina to her former position or a similar position. Premier lost its appeal to
the Director of the Department of Industrial Relations and later refused to
comply with the Commissioner’s orders.
      In March 2018, the Commissioner filed the underlying enforcement
action against Premier for violation of sections 98.6 and 432.7. The
Commissioner alleged that Premier unlawfully retaliated against Molina for
exercising her right to omit disclosure of the dismissed conviction on her job


      2The complaint was originally filed by Commissioner Julie Su, who is
succeeded in office by appellant Commissioner Lilia Garcia-Brower.

                                       2
application, and relied on a dismissed conviction as a factor in terminating
her employment. The matter proceeded to a jury trial.
B.      The Commissioner’s Presentation of Evidence at Trial
        i.    Molina’s Dismissed Conviction
        Molina testified that she had pleaded no contest to misdemeanor grand
theft in Santa Cruz County Superior Court in May 2010. The charge arose
after she embezzled $2,600 from her then employer, Ocean Honda. She
regretted her wrongdoing and took responsibility for it by paying restitution
to Ocean Honda, completing 15 days of community service, and serving three
years of probation. After successfully completing probation, Molina filed a
motion under Penal Code section 1203.4 to have her conviction dismissed.3
The court granted her motion and dismissed her conviction in November
2013.
        ii.   Premier Hires Molina After Running a Background Check
        Premier is an automobile retailer regulated and licensed by the
Department of Motor Vehicles (DMV). In early 2014, Premier anticipated a
vacancy for a contracts/DMV clerk position because the incumbent employee
was planning to take an extended leave of absence. Sylvia Cunningham,
Premier’s office manager, invited Molina to apply for the position. She had
known Molina for about a decade and they had previously worked together at




        Penal Code section 1203.4 authorizes a superior court to grant relief
        3

to individuals who successfully complete the terms of probation by mitigating
some of the consequences of conviction. “ ‘Section 1203.4 does not, properly
speaking, “expunge” the prior conviction. The statute does not purport to
render the conviction a legal nullity. Instead it provides that, except as
elsewhere stated, the defendant is “released from all penalties and
disabilities resulting from the offense.” ’ ” (Baranchik v. Fizulich (2017)
10 Cal.App.5th 1210, 1225.)

                                        3
a different automobile dealership. Molina applied for the position in January
2014.
        Premier’s job application asked if the applicant had ever pleaded guilty
or no contest to, or been convicted of, a misdemeanor or a felony. The
application further instructed that the question should be answered in the
negative as to “any conviction for which probation has been successfully
completed . . . and the case has been dismissed . . . .” Molina truthfully
answered “no” to this question. As part of the application process, Molina
submitted to a background check performed by a private company named
Vigilant and a fingerprint scan administered through the Department of
Justice Live Scan. Molina was not concerned about these background checks
because her conviction had been judicially dismissed. The Vigilant check
indicated that Molina had not sustained any felony or misdemeanor
convictions in the past seven years. Vigilant focused upon four counties,
including Santa Cruz County.
        Premier’s business office was headed by Yvonne Hendricks. Based on
the results of the Vigilant background check, Hendricks called Molina to tell
her she had been hired. Molina began working for Premier as a contracts/
DMV clerk in February 2014. Molina’s job duties included processing
customer purchase contracts, inputting electronic DMV transactions, and
reconciling contracts and DMV reports for consistency. The DMV work took
up about 75 percent of her time, and contract work about 25 percent. Molina
was trained to use the DMV system by the incumbent employee.
        The DMV requires dealerships like Premier to participate in an
electronic registration program called the Business Partnership Automation
Program. This program allows automobile dealerships to electronically
submit DMV transactions, including vehicle registrations and transfers, to



                                        4
the DMV for processing. Participation in the program requires DMV
approval of any dealership employee who utilizes the system. Such
employees are required to submit an application to the DMV and undergo a
Live Scan fingerprint check with the Department of Justice. Applicants to
the program are required to disclose whether they have any convictions,
including convictions that have been judicially dismissed.
      Premier did not submit Molina’s Business Partner Automation
Program application to the DMV until March 6, 2014. Molina did not disclose
her misdemeanor conviction when she filled out the application. She testified
that she was not trying to be dishonest and said that she failed to read the
application’s instruction to disclose dismissed convictions. By then, Molina
had already been processing DMV transactions using the log-in credentials of
the incumbent employee.
      A representative from the Department of Justice testified that certain
agencies, including state courts, are statutorily mandated to submit criminal
history information to the Department of Justice. Relevant documents must
be submitted within 30 days of a recordable event, but it is not uncommon for
submissions to be late. The Department of Justice maintains its records in
an automated system and the accuracy of its records depends on the
information supplied by the contributing agencies. In early March 2014,
there was no record in the system showing that Molina’s grand theft
conviction had been dismissed. Although the conviction was set aside by
court order on November 25, 2013, the Department of Justice did not enter
the dismissal in its database until March 25, 2014.
      iii.   Premier Terminates Molina’s Employment
      On Friday, March 7, 2014, the DMV notified Premier by letter that it
had denied Molina admission to the Business Partner Automation Program



                                       5
because the Department of Justice background check disclosed an active
conviction for grand theft. Hendricks and Cunningham were surprised to
learn that Molina had a conviction. Hendricks double-checked the Vigilant
background check that Friday afternoon and found no mention of any
conviction. Although the Vigilant check was clean, Hendricks did not contact
the DMV for more information. After speaking with Premier’s legal counsel,
Hendricks and Premier’s general manager, Carlos Mandigma, decided to
terminate Molina’s employment. At trial, Mandigma testified that he too
thought it was odd that the Vigilant background check conflicted with the
Department of Justice’s background check. He considered Vigilant to be
dependable.
     Premier scheduled a termination meeting with Molina the following
Monday, March 10, 2014. Neither Mandigma nor Hendricks interviewed
Molina prior to their decision to terminate her employment, nor was any
investigation conducted concerning the discrepancy between the background
checks. They did not think it necessary to do so because the DMV had denied
Molina’s admission to the Business Partner Automation Program and she
could not do the job she was hired to do. Although the moment when
Premier’s managers decided to fire Molina is not clear, Cunningham recalled
it was either “late Friday or first thing early Monday.” Mandigma testified
that the decision had already been made before the Monday meeting
scheduled with Molina. According to Cunningham, the decision to fire
Molina was made quickly because the contracts/DMV clerk position was very
important and the incumbent employee would soon be out on maternity
leave. Hendricks testified, however, that the incumbent employee remained
working full-time for Premier for the next two months before taking
maternity leave.



                                      6
      Cunningham testified that Molina was terminated because she had
been denied admission to the Business Partner Automation Program.
However, the DMV denial was not mentioned on Molina’s termination of
employment form. Instead, Mandigma checked a box on the form stating
that Molina had been fired for “falsification of job application,” meaning that
Molina lied by omitting the grand theft conviction on her application. At the
time, Hendricks thought falsification of job application best characterized the
reason for Molina’s termination. The form also specified that Molina would
be ineligible for rehire.
      At the termination meeting, Cunningham and Mandigma provided
Molina with a copy of the DMV letter and informed her that she was being let
go. Molina was surprised by the letter. She testified that she informed
Cunningham and Mandigma several times that her conviction had been
judicially dismissed. Molina was not given an opportunity to prove that the
conviction was off her record. She was handed her final paycheck and asked
to sign the termination form. Molina testified that as she was gathering her
belongings, she apologized and Cunningham replied, “You should have told
me.” Cunningham testified that Molina kept repeating she was sorry and did
not explain that her conviction had been dismissed. However, Cunningham’s
deposition testimony—in which she acknowledged that Molina had stated at
the meeting that her prior conviction had been expunged—was read into
evidence. Molina signed the termination form, accepted her check, and left
with a copy of the DMV letter.
      On March 19, 2014, Molina appealed the DMV’s decision, disputing the
results of the Department of Justice’s background check. Two weeks later, on
April 3, 2014, Molina was admitted into the Business Partner Automation
Program after the Department of Justice sent the DMV a corrected



                                       7
background check showing that Molina’s conviction had been judicially
dismissed. The DMV cleared Molina to process vehicle registration and
titling transactions.4
      Hendricks and Cunningham both conceded at trial that Molina had
truthfully filled out the job application and Hendricks acknowledged that
Molina had not been interviewed prior to discharge nor given a chance to
dispute the DMV’s letter. Cunningham agreed that the DMV letter was
inaccurate. Prior to receipt of the DMV’s denial letter, there had been no
complaints about Molina’s work performance and she appeared qualified to
do the job.
C. Motion for Nonsuit
       At the close of the Commissioner’s case, Premier filed a motion for
nonsuit pursuant to Code of Civil Procedure section 581c, asserting that the
Commissioner’s evidence was insufficient as a matter of law to prove a prima
facie case for retaliation under section 98.6 or violation of section 432.7.
Premier’s counsel argued that both statutes required proof that Premier
knew Molina’s conviction had been dismissed at the time of her termination.
Citing Morgan v. Regents of University of California (2000) 88 Cal.App.4th 52
(Morgan), counsel noted the employer must be aware that an employee had
engaged in protected activity in order to incur liability. Defense counsel
asserted that the record was clear that Premier did not know the conviction
had been dismissed when Molina was terminated, and the fact that Molina



      4 The record does not disclose when Premier became aware of the
DMV’s correction, in part because the trial court ruled that evidence of
posttermination events was not relevant to the proceedings. The court
barred plaintiff’s counsel from inquiring about Molina’s efforts to correct the
DMV’s error and other posttermination events. We address the propriety of
this ruling below.

                                        8
subsequently informed Premier that her conviction had been dismissed was
immaterial to the proceedings.
      The Commissioner’s counsel responded that there were disputed
factual questions as to whether Premier had fired Molina for failing to
disclose a dismissed conviction on her job application. Counsel noted that
Cunningham told Molina she should have disclosed the conviction, and
Premier cited falsification of the job application as the reason for the
termination. In addition, the conflicting background checks and Molina’s
statement that her conviction had been dismissed served to put Premier on
notice that the termination could constitute a violation of section 432.7 and
should have been investigated.
      The trial court granted the motion, concluding: “I think the set of facts
is sort of a tragedy, but I think the defense is totally correct, that there is an
absence of any proof upon which the jury could determine that Premier
Automotive Imports had knowledge that the conviction had been expunged
until after they made the decision. . . . [¶] I’m going to grant the motion for
the failure to demonstrate that the dealership knew at the time that they
fired her that she—that she didn’t really have a conviction and wasn’t really
unqualified for the job that she was hired for.”
      On February 13, 2019, the trial court entered judgment in favor of
Premier. This appeal followed.
                                 DISCUSSION
      Nonsuit may be raised after the close of plaintiff’s case-in-chief. (Code
Civ. Proc., § 581c, subd. (a).) The motion shall be granted if the trial court
determines that the plaintiff’s evidence is insufficient as a matter of law to
support a jury verdict in her favor. (Stonegate Homeowners Assn. v. Staben
(2006) 144 Cal.App.4th 740, 745.) The trial court must proceed with caution



                                         9
because a nonsuit precludes the jury’s consideration of the case. (Carson v.
Facilities Development Co. (1984) 36 Cal.3d 830, 838 (Carson).)
      In reviewing a grant of nonsuit, we are guided by the same rules
governing the evaluation of evidence in the light most favorable to the
plaintiff. (Nally v. Grace Community Church (1988) 47 Cal.3d 278, 291.) “We
will not sustain the judgment ‘ “unless interpreting the evidence most
favorably to plaintiff's case and most strongly against the defendant and
resolving all presumptions, inferences and doubts in favor of the plaintiff a
judgment for the defendant is required as a matter of law.” ’ ” (Ibid.)
Although “a judgment of nonsuit must not be reversed if plaintiff’s proof
raises nothing more than speculation, suspicion, or conjecture, reversal is
warranted if there is ‘some substance to plaintiff’s evidence upon which
reasonable minds could differ . . . .’ ” (Carson, supra, 36 Cal.3d at p. 839.)
      Resolving all evidentiary presumptions, inferences, and doubts for the
plaintiff, we cannot say that Premier was entitled to judgment as a matter of
law at the close of the Commissioner’s case. The Commissioner presented
evidence sufficient to prove that Premier was aware or had reason to believe
that Molina’s criminal conviction had been judicially dismissed. Sufficient
evidence was also presented to allow a jury to infer that Premier retaliated
against Molina for failing to disclose her dismissed conviction on her job
application, and that the company used the dismissed conviction as an
impermissible factor in her termination.
      Premier contends that evidence of Molina’s statements at the
termination meeting were properly disregarded as coming after its decision to
terminate her employment. We disagree. Whether the company conducted
an adequate investigation of the conflicting background checks or information
disclosed at the termination meeting before firing Molina created disputed



                                        10
factual questions about Premier’s motivations for terminating her. To
conclude, as Premier urges, that the company should be insulated as a matter
of law from its rushed employment decision runs counter to the statutory
protections embodied in sections 432.7 and 98.6 and several employment law
decisions.
A.    Sections 98.6 and 432.7
      Section 98.6 prohibits an employer from retaliating against an
applicant or employee because the applicant or employee exercised a right
afforded him or her under the Labor Code. “A person shall not discharge an
employee or in any manner discriminate, retaliate, or take any adverse action
against any employee or applicant for employment . . . because of the exercise
by the employee or applicant for employment on behalf of himself, herself, or
others of any rights afforded him or her.” (§ 98.6, subd. (a).) The phrase “any
rights” refers to rights provided under the Labor Code. (Grinzi v. San Diego
Hospice Corp. (2004) 120 Cal.App.4th 72, 87.) Among these protected rights
is the right to refrain from disclosing a judicially dismissed criminal
conviction to a prospective employer. (§ 432.7, former subd. (a).)
      “The clear purpose of section 432.7 is to prevent the misuse of criminal
offender records information.” (Pitman v. City of Oakland (1988)
197 Cal.App.3d 1037, 1044.) Former section 432.7, subdivision (a) provided,
in relevant part: “No employer . . . shall ask an applicant for employment to
disclose, through any written form or verbally, information . . . concerning a
conviction that has been judicially dismissed or ordered sealed pursuant to
law, including, but not limited to, Section[] 1203.4 . . . of the Penal Code, nor
shall any employer seek from any source whatsoever, or utilize, as a factor in
determining any condition of employment including . . . termination, . . . any
record . . . concerning a conviction that has been judicially dismissed or



                                        11
ordered sealed pursuant to law.” (Former § 432.7, subd. (a), as amended by
Stats. 2013, ch. 721, § 1, eff. Jan. 1, 2014.)
      Section 432.7, subdivision (a), was enacted to serve the important
public policy of removing employment barriers for those who have committed
crimes that have been expunged by the courts.5 (Assem. Floor 3d reading
Analysis of Sen. Bill No. 530 (2013-2014 Reg. Sess.) as amended Aug. 30,
2013 ) In 2013, the Legislature expressed concern that Penal Code section
1203.4 had been ineffective in clearing criminal histories because records of
expunged convictions were still available online. Thus, “[e]ven after receiving
an expungement, rehabilitated former offenders suffer lifelong discrimination
in employment, housing and travel. Not only is this unjust, it inevitably
costs California millions of dollars in dealing with recidivism, unemployment,
and under employment.” (Sen. Public Safety Com., Analysis of Sen. Bill
No. 530 (2013-2014 Reg. Sess.), as amended Apr. 15, 2013, p. 6.) When the
Legislature amended section 432.7 to prohibit employers from inquiring
about or utilizing dismissed criminal convictions as a basis for making
employment decisions, it did so with the express aim of removing barriers to
employment for rehabilitated offenders. (Assem. Com. on Judiciary, Analysis
of Sen. Bill No. 530 (2013-2014 Reg. Sess.) as amended June 19, 2013, pp. 2–
3; Sen Com. on Public Safety on Sen. Bill No. 530 (2013-2014 Reg. Sess.) as
amended Apr. 15, 2013, pp. 6–7.)
B.    Section 432.7 Claim
      To establish a violation of section 432.7, the Commissioner was
required to prove that Premier utilized as a factor in terminating Molina’s
employment any record concerning a conviction that has been judicially


      5 The Commissioner’s unopposed November 22, 2019 request for
judicial notice of section 432.7’s legislative history is granted.

                                         12
dismissed. (§ 432.7, former subd. (a).) As presented here, the section 432.7
claim bears similarity to a claim of wrongful discharge in violation of public
policy. We look to that precedent to help guide our analysis of this claim.
      “ ‘[W]hile an at-will employee may be terminated for no reason, or for
an arbitrary or irrational reason, there can be no right to terminate for an
unlawful reason or a purpose that contravenes fundamental public policy.
Any other conclusion would sanction lawlessness, which courts by their very
nature are bound to oppose.’ ” (Casella v. SouthWest Dealer Services, Inc.
(2007) 157 Cal.App.4th 1127, 1138–1139.) “The elements of a claim for
wrongful discharge in violation of public policy are (1) an employer-employee
relationship, (2) the employer terminated the plaintiff's employment, (3) the
termination was substantially motivated by a violation of public policy, and
(4) the discharge caused the plaintiff harm.” (Yau v. Allen (2014)
229 Cal.App.4th 144, 154.)
      The evidence was uncontested that an employer-employee relationship
was established and later severed by Premier and that the discharge caused
Molina harm. The question at issue here is whether sufficient evidence at
trial was adduced to show that Premier utilized a record concerning Molina’s
judicially dismissed conviction as a factor in its termination decision. Stated
another way, did the Commissioner present sufficient evidence from which a
jury could find that Premier knew about Molina’s dismissed conviction and
misused that information to fire her in violation of section 432.7? The answer
is yes.
      While there is no evidence that Molina’s supervisors were initially
aware that the conviction flagged by the Department of Justice was actually
a dismissed conviction, Premier had credible information—in the form of the
Vigilant background check—suggesting that the DMV letter was



                                       13
incorrect or incomplete. As Hendricks, Mandigma, and Cunningham all
acknowledged at trial, the Department of Justice’s report to the DMV was
clearly in conflict with Vigilant’s background check. Yet they took no steps to
contact the DMV or otherwise investigate the discrepancy before deciding to
terminate Molina. Premier argues it had no reason to disbelieve the DMV’s
letter, and once it learned that Molina had been denied admission to the
Business Partner Automation Program, it had no choice but to fire her
quickly because the contracts/DMV clerk position is an important one with
time-sensitive responsibilities. As noted above, however, Molina was able to
resolve the DMV’s error within two weeks of challenging it, and Hendricks
testified that Premier’s incumbent employee continued working for Premier
for two more months before taking maternity leave. It was for a jury to
weigh whether to credit Premier’s explanations or to find that Premier was
substantially motivated by an unlawful purpose in discharging her.
      Molina also testified that she explained to Cunningham and Mandigma
several times at the termination meeting that her conviction had been
dismissed. This disclosure put Premier’s managers directly on notice that the
conviction on Molina’s background check had been judicially dismissed and
that Molina had exercised her right not to disclose the dismissed conviction
on her job application. Despite the warning signs, Premier pressed on and
terminated Molina’s employment on the basis of a “falsified” job application.
      The trial court reluctantly found that there was no firm evidence upon
which a jury could determine that Premier was aware that the conviction had
been expunged until after it made its decision to fire Molina. This was error.
As discussed above, the background check discrepancy put Premier on notice
that either the Vigilant or Department of Justice background check was
mistaken. Nothing prevented the company from taking more than a weekend



                                      14
to evaluate whether it was proceeding in a lawful manner or from taking
stock of Molina’s disclosure that her conviction had been judicially dismissed.
Whether an employer has conducted an adequate investigation before
dismissing an employee for an unlawful purpose is generally a question of
fact for the jury.
      In Mendoza v. Western Medical Center Santa Ana (2014)
222 Cal.App.4th 1334 (Mendoza), for example, the plaintiff sued his former
employer for wrongful termination in violation of public policy, claiming he
was fired because of his report of sexual harassment by his supervisor. (Id.
at p. 1339.) The defendants maintained that they fired the plaintiff after
determining he had willingly engaged in flirtatious and lewd behavior with
his supervisor, and not as a result of any retaliatory animus. (Id. at p. 1343.)
Judgment for the plaintiff was reversed after the Mendoza court found that
the jury had been erroneously instructed and the error was prejudicial. (Id.
at pp. 1341–1342.) The appellate court rejected defendants’ contention,
however, that the evidence was insufficient as a matter of law to find that the
plaintiff’s sexual harassment report was a substantial motivating reason for
his discharge. (Id. at p. 1344.) After noting several facts which could support
a jury finding of unlawful retaliation, the court highlighted plaintiff’s expert
testimony that the employer failed to conduct an adequate investigation into
what happened. (Ibid.) It observed that “[t]he lack of a rigorous
investigation by defendants is evidence suggesting that defendants did not
value the discovery of the truth so much as a way to clean up the mess that
was uncovered when [plaintiff] made his complaint.” (Ibid.)
      Similarly, in Nazir v. United Airlines, Inc. (2009) 178 Cal.App.4th 243,
278–283, the plaintiff sued his former employer alleging that the stated
reason for his termination, that he sexually harassed a female contractor,



                                       15
was a pretext for his employer’s discrimination against him on the basis of
his race and national origin. (Id. at pp. 248–249.) The appellate court
reversed the trial court’s grant of summary judgment for the employer,
finding that there was substantial evidence the employer failed to conduct a
fair and thorough investigation into the matter by having a biased supervisor
with an “axe to grind” conduct the investigation, failing to comply with its
own policy to give the alleged harasser a copy of the written complaint, and
failing to interview relevant witnesses. (Id. at p. 277, 280.) The Nazir court
observed that an employer’s failure to interview witnesses for potentially
exculpatory information can indicate pretext. (Id. at pp. 278–280; see Reeves
v. Safeway Stores, Inc. (2004) 121 Cal.App.4th 95, 120–121; Greene v. Coach,
Inc. (S.D.N.Y. 2002) 218 F.Supp.2d 404, 410; Probst v. Reno (N.D.Ill. 1995)
917 F.Supp. 554, 561.)
      Here, Premier conducted no investigation into the circumstances
around the discrepancy between the criminal background checks or Molina’s
disclosure to Premier’s managers that her conviction had been expunged.
Molina was not interviewed prior to her termination or given an opportunity
to prove to her superiors that she was telling the truth, nor was the DMV
contacted.6 The evidence further established that the DMV’s mistake was
corrected after Molina’s appeal to the agency within a matter of weeks, but
Molina was not rehired by Premier. In short, there was sufficient evidence
from which a jury could infer that Premier had no interest in clearing up the



      6 As our Supreme Court has observed in a related context, an adequate
investigation by an employer prior to discharge requires at a minimum that
the employee be provided “notice of the claimed misconduct and a chance for
the employee to respond.” (Cotran v. Rollins Hudig Hall Internat., Inc. (1998)
17 Cal.4th 93, 108 [involving action for breach of implied contractual duty to
discharge only upon good cause].)

                                      16
confusion surrounding Molina’s dismissed criminal conviction. The
company’s rush to fire her without investigation, and its stated basis for
doing so—a “falsified” job application—could be viewed as pretextual, and a
fact finder could conclude that the real reason Premier discharged Molina
was its discovery that she had not disclosed a dismissed criminal conviction.
      Finally, Premier contends that there is no evidence to support a section
432.7 claim because the DMV letter was not a “record” within the meaning of
the statute. Section 432.7, former subdivision (a) prohibited employers from
requiring applicants to disclose “information . . . concerning a conviction that
has been judicially dismissed . . . .” As to employees, the statute prohibited
employers from “utiliz[ing], as a factor in determining any condition of
employment including . . . termination . . . , any record . . . concerning a
conviction that has been judicially dismissed. . . .” (Italics added.)
Presupposing a distinction between “record” and “information,” Premier
asserts the Legislature must have intended for the term “record” to be limited
to “official” documents containing information maintained by law
enforcement agencies. We are not persuaded.
      Former section 432.7 did not define the term “record.” Premier
contends we should interpret the term as it is utilized in various sections of
the Penal Code, citing sections 851.7, 851.86, 851.90, 1203.45, 11105, 13102,
and 13301. These provisions pertain to the sealing of criminal records or the
dissemination of criminal history information by law enforcement agencies.
Naturally, they concern official government records. But former section
432.7 makes no mention of these statutory provisions, and Premier does not
explain why a private report summarizing the findings of a criminal
background check, for example, would be excluded from the meaning of a
“record” in section 432.7. Indeed, our high court has concluded that employer



                                        17
background checks which “contain[] information regarding the subject’s
criminal records, sex offender status, address history, driving records, and
employment history” are credit “records” subject to the requirements of the
Consumer Credit Reporting Agencies Act (Civ. Code § 1785.1 et seq., added
by Stats. 1970, ch. 1348, § 1, p. 2512, repealed and replaced by Stats. 1975,
ch. 1271, § 1, pp. 3369–3387). (First Student Cases (2018) 5 Cal.5th 1026,
1031–1032, 1036; see also Skulason v. California Bureau of Real Estate
(2017) 14 Cal.App.5th 562, 571 [noting that employers could be exposed to
possible liability under section 432.7 if they base employment decisions on
incomplete criminal conviction history published on a website].)
      As the Commissioner observes, Premier’s narrow construction would
leave employers free to use private background checks and Internet searches
to terminate or otherwise punish employees for failing to disclose a dismissed
conviction because such reports would not fall within its definition of
“record,” a result that would defeat the apparent purpose of section 432.7.
We agree with the Commissioner that “record” should be interpreted in its
common-sense meaning as “[a]n account, as of information or facts, set down
especially in writing as a means of preserving knowledge” or “[i]nformation or
data on a particular subject collected and preserved.” (See American
Heritage Dict. (5th ed. 2011). Under this plain language definition, a letter
from the DMV disclosing a criminal conviction record reported by the
Department of Justice qualifies as a “record” of a conviction.
      Section 432.7’s legislative history supports a broader and more flexible
reading of the term “record” than the one offered by Premier. When the law
was amended in 2013 to prohibit employer misuse of criminal conviction
records of rehabilitated offenders, the bill author argued “that while [the]
person is supposed to be relieved from the disabilities of their offense, the fact



                                       18
that people can get records online and understand what a dismissal under
Penal Code Section 1203.4 means, even an offense dismissed under Penal
Code Section 1203.4 is interfering with the ability of many to fully
rehabilitate by gaining employment.” (Sen. Comm. on Public Safety, Report
on Sen. Bill No. 530 (2013-2014 009 Reg. Sess.) as amended Apr. 15, 2013,
italics added.) Given the clear purpose of the law to remove employment
barriers for individuals whose convictions have been dismissed or expunged,
it is unlikely the Legislature would have intended the meaning of a “record”
to be limited to criminal history information maintained by governmental
agencies. In any event, even under Premier’s narrow interpretation, we see
no reason why the DMV letter would not qualify as an “official” criminal
history record, particularly as the DMV is itself a governmental agency and
the information was obtained directly from the Department of Justice, the
primary agency that maintains such records on behalf of the State of
California.
C.    Section 98.6 Claim
      For the same reasons discussed above, we conclude that nonsuit with
respect to the Commissioner’s retaliation claim was improvidently granted.
To establish a prima facie violation of section 98.6, the Commissioner was
required to demonstrate that Molina engaged in protected activity, that
Premier subjected her to an adverse employment action, and that Molina’s
protected activity substantially motivated Premier’s adverse employment
action. (See Yanowitz v. L’Oreal USA, Inc. (2005) 36 Cal.4th 1028, 1042.)
      Premier does not dispute that Molina engaged in protected activity by
exercising her right not to disclose her dismissed conviction on her job
application. It is also undisputed that Premier subjected Molina to an
adverse employment action. The salient question here is whether the
Commissioner presented sufficient evidence to establish that Premier’s

                                      19
discharge was motivated at least in part by Molina’s failure to disclose the
dismissed conviction on her job application. Although we agree with Premier
that the required causal link cannot be established without evidence that
Premier’s decisionmakers had knowledge of Molina’s protected activity
(Morgan, supra, 88 Cal.App.4th at p. 70), we do not agree that such evidence
was lacking as a matter of law from the Commissioner’s case-in-chief.7
      “ ‘The retaliatory motive is “proved by showing that plaintiff engaged in
protected activities, that his employer was aware of the protected activities,
and that the adverse action followed within a relatively short time
thereafter.” [Citation.] “The causal link may be established by an inference
derived from circumstantial evidence, ‘such as the employer’s knowledge that
the [employee] engaged in protected activities and the proximity in time
between the protected action and allegedly retaliatory employment
decision.’ ” [Citation.]’ [Citation.] ‘Essential to a causal link is evidence that
the employer was aware that the plaintiff had engaged in the protected
activity.’ ” (Morgan, supra, 88 Cal.App.4th at pp. 69–70.)
      We conclude there was sufficient evidence to establish that Premier’s
employment decision was substantially motivated by Molina’s failure to
disclose her dismissed conviction from her job application. As discussed
above, the conflicting criminal background checks and Molina’s disclosure at
the termination meeting served to put Premier on notice that her conviction
had, in fact, been dismissed. Premier’s failure to investigate these


      7The Commissioner also contends that a traditional causation analysis
is unworkable in circumstances where the protected activity involves a
worker’s right to nondisclosure of a dismissed conviction. We need not
address the Commissioner’s causation argument as the record here
demonstrates that Molina voluntarily disclosed her dismissed conviction to
her superiors, and sufficient evidence was presented for a jury to find that
Premier’s employment decision was motivated by a retaliatory animus.

                                        20
circumstances before terminating Molina supports the inference that Premier
knew she could be telling the truth and that Premier’s basis for firing her—a
“falsified” job application—was pretextual. In addition, Molina testified that
as she was gathering her belongings to leave, she apologized and
Cunningham replied, “You should have told me.” The evidence thus supports
a finding that a substantial motivating reason for Molina’s firing was her
failure to disclose the dismissed conviction on her job application.
      Premier argues that its dismissal decision was based on the DMV’s
denial of Molina from the Business Partnership Automation Program. But as
the Commissioner points out, that was not the reason given on the
termination form. The form stated instead that Molina was fired for
“falsification of job application”—a rationale the company concedes was
wrong. Our charge in reviewing the nonsuit order is to view the evidence in
the light most favorable to the Commissioner, indulging all legitimate
inferences and presumptions in her favor, and disregarding any conflicting
evidence. Viewed in this light, we conclude that the evidence is more than
sufficient to support a finding of unlawful retaliation.
      Premier also contends that the Commissioner cannot rely on
posttermination conduct to support a retaliatory termination claim, citing
Avila v. Continental Airlines, Inc. (2008) 165 Cal.App.4th 1237 (Avila). In
Avila, an airline employee was fired for violating the company’s attendance
policy. (Id. at pp. 1244–1245.) After he was informed that he was being
terminated for attendance issues, he told his supervisors for the first time
that several of his absences were due to a hospitalization for acute
pancreatitis. (Id. at p. 1245.) The next day, he delivered proof of his
diagnosis and unsuccessfully requested reinstatement. (Ibid.) He then sued




                                       21
for disability discrimination under the Fair Employment and Housing Act
(FEHA) (Gov. Code, § 12940 et seq.), along with other causes of action. (Ibid.)
      The Court of Appeal affirmed the trial court’s award of summary
judgment in the employer’s favor on the FEHA claim. (Avila, supra,
165 Cal.App.4th at p. 1247.) As to the information the employee provided
posttermination, the court concluded: “Evidence that a decision maker
learned of a plaintiff's disability after deciding to take adverse employment
action is not probative of whether the decision maker was aware of the
plaintiff's disability when he or she made the decision. Such evidence is
irrelevant to determining whether the decision maker acted from a
discriminatory animus.” (Id. at p. 1251.)
      We find Avila distinguishable. Avila did not involve an employer
whose managers were aware that conflicting background checks may indicate
that the employee’s criminal conviction had been dismissed by court order, a
circumstance that could have been clarified with an investigation. In
contrast, there was no evidence that the employer in Avila knew about the
plaintiff’s medical condition, and the employer first suspended the plaintiff
before taking its time to decide that he should be discharged. (Avila, supra,
165 Cal.App.4th at pp. 1244–1245.) We do not find the two situations at all
comparable. Furthermore, unlike the posttermination notification provided
to the employer in Avila, Premier was advised by Molina during the meeting
in which she was being fired that the conviction Premier was relying on as
the basis for her discharge had been judicially dismissed.
      Several federal courts have concluded that posttermination evidence is
not per se inadmissible or irrelevant in the context of employment
discrimination claims. In appropriate cases, such evidence can support an
inference that a termination was substantially motivated by an unlawful



                                      22
reason. “The relevance of post-termination evidence in a Title VII case
depends on the nature of the evidence, the purpose for which it is offered, and
the context in which it arises. In some circumstances, post-termination data
is relevant to the employer’s state of mind before termination. See Greene v.
Safeway Stores, Inc., 98 F.3d 554, 561 10th Cir. 1996) (permitting plaintiff to
introduce evidence that other employees in the protected age class were
replaced, because ‘evidence concerning the make-up of the employment force
and events which occurred after plaintiff's termination were entirely relevant
to the question of whether or not age was one of the determinative reasons for
plaintiff’s termination’], cited in Hall v. Giant Food, Inc., 175 F.3d 1074, 1080
(D.C. Cir. 1999). In other circumstances, posttermination data is irrelevant
to pretermination events and motives. See Warren v. Prejean, 301 F.3d 893,
905 (8th Cir. 2002) (affirming the exclusion of testimony about information
that was not previously available to the employer and was therefore
‘irrelevant as to the information known to [the employer] at the time of the
termination’).” (Bowie v. Maddox (D.C. Cir. 2011) 642 F.3d 1122, 1134–
1135.)
      Regarding posttermination remarks suggestive of a discriminatory
motive, the First Circuit Court of Appeals has stated, “That the remarks
occurred subsequent, rather than prior, to the allegedly discriminatory
conduct does not alter their admissibility.” (Brown v. Trustees of Boston
University (1st Cir. 1990) 891 F.2d 337, 350 [jury was entitled to infer that
any discriminatory animus toward women manifested in 1982 and 1983
would have existed in 1980 and 1981, when plaintiff was terminated].) We
agree with these authorities and conclude, in the context of the particular
facts of this case, that evidence bearing on the termination meeting and




                                       23
posttermination events is relevant to establish the employer’s pretermination
motive for firing Molina.
      Evidence that Molina informed her supervisors as she was in the
process of being terminated that her conviction had been dismissed is
relevant to Premier’s motives. Her disclosure came on the heels of conflicting
criminal background reports and Premier’s rush to fire her without
investigating these circumstances or contacting Molina or the DMV. The
timing of her disclosure could support a reasonable inference that a
substantial motivating factor in Premier’s decision was her failure to disclose
a judicially dismissed criminal conviction. Similarly, evidence that Premier
did not rehire her after she obtained admission into the Business Partnership
Automation Program within weeks of the DMV’s initial denial letter also
suggests that the dismissed conviction played an impermissible role in her
termination.
      In sum, because we must resolve every conflict in the evidence in favor
of the Commissioner and indulge in every presumption and inference that
reasonably could support her case, we reverse the judgment below. On
retrial, the Commissioner will be permitted to introduce evidence in support
of her claims, including evidence concerning the termination meeting and
relevant posttermination events such as Molina’s efforts to correct the DMV
error and Premier’s knowledge of and actions concerning those efforts. While
we conclude that sufficient evidence was offered at trial for the matter to be
submitted to a jury, we express no opinion as to what the ultimate result
should be.
                               DISPOSITION
      The judgment is reversed. The matter is remanded to the superior
court for a new trial.



                                      24
                                             _________________________
                                             Sanchez, J.


WE CONCUR:


_________________________
Humes, P. J.


_________________________
Margulies, J.




A156985 Garcia-Brower v. Premier Automotive Imports



                                        25
Trial Court:       Alameda County Superior Court

Trial Judge:       Hons. Frank Roesch and Noël Wise

Counsel:

     Nicholas Patrick Seitz, Dorothy A. Chang and Doris Ng for Plaintiff
and Appellant.

     Richard J. Ritchie and Monika L. Brohamer for Defendant and
Respondent.




A156985 Garcia-Brower v. Premier Automotive Imports



                                        26